NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

           RONALD CHRISTOPHER GRANAURO, Appellant.

                             No. 1 CA-CR 15-0154
                               FILED 12-1-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-417985-001
                 The Honorable Jo Lynn Gentry, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Farnum, Phoenix
By Nicole Farnum
Counsel for Appellant
                          STATE v. GRANAURO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Randall M. Howe and Judge Andrew W. Gould joined.


S W A N N, Judge:

¶1            Defendant Ronald Christopher Granauro appeals from his
conviction for aggravated assault, a domestic violence offense.

¶2             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Defendant’s
appellate counsel searched the record on appeal, found no arguable
nonfrivolous question of law, and asks us to review the record for
fundamental error. See Anders, 386 U.S. 738; Smith v. Robbins, 528 U.S. 259
(2000); State v. Clark, 196 Ariz. 530 (App. 1999). Defendant did not file a
supplemental brief.

¶3           Having searched the record and considered the briefing, we
discern no fundamental error. We therefore affirm.

                FACTS AND PROCEDURAL HISTORY

¶4           The state charged Defendant with two counts of aggravated
assault for beating Victim, his live-in girlfriend, allegedly causing a
subdural hematoma and vitreous detachment.

¶5            Defendant’s counsel requested a competency hearing under
Ariz. R. Crim. P. 11 to determine if he was fit to stand trial. Defendant
had had a serious motorcycle accident when he was in his teens. He was
in a coma for more than two weeks and in the hospital recovering for
many months. The accident caused a traumatic brain injury, which
affected his cognitive ability and, according to his family and friends, his
personality. The court appointed two psychologists to examine him, and
both opined that he was competent, with one remarking that Defendant
was functioning above expectations given his injuries. On the basis of
these reports, the court found him competent to stand trial.

¶6             Defendant moved to change his counsel four times, asserting
that his appointed attorney did not contact him and refused to turn over
case files to him. At oral argument on the motion, counsel stated that she



                                     2
                          STATE v. GRANAURO
                           Decision of the Court
had been in contact with Defendant and his family and had provided him
with copies of all the relevant documents. The court found no cause to
remove his appointed counsel and denied the motions.

¶7             The state presented evidence of the following facts at trial.
On April 1, 2013, Defendant and Victim had an argument concerning the
state of their romantic relationship; the two lived together, but Victim had
asked Defendant to move out. Later in the evening, Defendant attacked
Victim in bed, pinning her down and punching her repeatedly, more than
50 times according to Victim’s estimate, severely injuring her. After the
incident, he left the scene and made an anonymous emergency call for the
Victim, once she promised not to name him as the perpetrator. Victim
was taken to the hospital for head trauma. After a CT scan revealed an
“acute left frontal parietal subdural hematoma,” she was transferred to
another hospital for a higher level of care. She was released about one
day later, but continued to suffer from headaches and eye problems. An
ophthalmologist testified that the eye problems Victim experienced could
arise from trauma but could also occur naturally from aging.

¶8             Defendant was arrested a few weeks after the incident and
charged with two counts of aggravated assault. Before his arrest, he made
numerous phone calls to Victim -- as many as 64 in one day -- alternately
apologizing and threatening her. After his arrest, he continued to contact
Victim by writing her letters, begging her not to testify at his trial. Victim
testified that all the letters and phone calls frightened her as she felt “he
was going to come after me again.”

¶9          At the close of the state’s evidence, Defendant moved for a
judgement of acquittal under Ariz. R. Crim. P. 20. The court denied the
motion, and Defendant rested without presenting any additional
evidence.

¶10           After considering the evidence presented, the jury found
Defendant guilty of one count of aggravated assault for the subdural
hematoma, but found him not guilty of aggravated assault for the vitreous
detachment and not guilty of the lesser-included offense of assault. In the
aggravation phase, Victim testified that she continued to have headaches
from the attack, and that she had ongoing nightmares that Defendant
would “finish what he promised to finish; continue on with the beating.”
The jury found the aggravating factor of causing physical, emotional, or
financial harm to the victim proven. Defendant opted to waive a trial on
his prior offenses, and the court found that he had two non-historical prior
offenses not committed on the same occasion. The court sentenced him to



                                      3
                          STATE v. GRANAURO
                           Decision of the Court
4.5 years incarceration with 453 days of presentence incarceration credit.
Defendant appeals.

                               DISCUSSION

¶11            Though Defendant was displeased with his counsel and
repeatedly moved to change his counsel, claims of ineffective assistance of
counsel must be raised in a petition for post-conviction relief under Ariz.
R. Crim. P. 32. State v. Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002). While a defendant
is entitled to competent representation, he is not entitled to “counsel of
choice, or to a meaningful relationship with his . . . attorney.” State v.
Moody, 192 Ariz. 505, 507, ¶ 11 (1998). Generally, appointment of new
counsel requires “an irreconcilable conflict or a completely fractured
relationship between counsel and the accused.” State v. Cromwell, 211
Ariz. 181, 186, ¶ 29 (2005). The defendant “must allege facts sufficient to
support a belief that an irreconcilable conflict exists warranting the
appointment of new counsel in order to avoid the clear prospect of an
unfair trial.” Id at 187, ¶ 30. Defendant here believed that his counsel did
not contact him enough and did not turn over all the relevant documents
for his trial. Counsel had, however, provided him with copies of the files
in her possession and had been in contact with his family. The court
properly concluded these facts did not show an irreconcilable conflict
necessitating a change of counsel.

¶12            Defendant was present and represented by counsel at all
critical stages of the proceeding, including the competency hearing. The
court conducted the competency proceedings in accordance with Ariz. R.
Crim. P. 11. The correct number of jurors were seated without any issues
of prejudice in accordance with A.R.S. § 21-102(B) and Ariz. R. Crim. P.
18.1(a). The prosecution did not make any improper arguments at trial.
The jury received correct instructions on the elements of aggravated
assault and the lesser-included offense of assault. The evidence presented
at trial supported the jury’s verdict of guilty on one count of aggravated
assault.

¶13          The court imposed a legal sentence. The jury properly found
the aggravating factor of causing physical, emotional, or financial harm to
the victim, and the court found two non-historical prior offenses after
Defendant waived his right to a trial on them. Defendant spoke on his
own behalf at the sentencing. And the court imposed the presumptive
sentence for a class four felony, see A.R.S. § 13-1204(D), and domestic
violence offense, see A.R.S. § 13-3601(A)(1), with two non-historical prior
offenses not committed on the same occasion, see A.R.S. § 13-703. The



                                      4
                         STATE v. GRANAURO
                          Decision of the Court
court properly calculated and applied 453 days of presentence
incarceration credit.

                             CONCLUSION

¶14           For the foregoing reasons, we affirm Defendant’s conviction
and sentence.

¶15            Defense counsel’s obligations pertaining to this appeal have
come to an end. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Unless,
upon review, counsel discovers an issue appropriate for petition for
review to the Arizona Supreme Court, counsel must only inform
Defendant of the status of this appeal and his future options. Id.
Defendant has 30 days from the date of this decision to file a petition for
review in propria persona. See Ariz. R. Crim. P. 31.19(a). Upon the court’s
own motion, Defendant has 30 days from the date of this decision in
which to file a motion for reconsideration.




                                :ama




                                       5